 

Case 1:20-cv-06924-GBD Document 40 Filed 03/23/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Dee eee eee eee eee x
IVORIE CLARE, ;
Plaintiff, :
-against-
RED ROOSTER HARLEM LLC et al., : ORDER
Defendants. 20 Civ. 6924 (GBD)
Oooo eee eee eens '

GEORGE B. DANIELS, District Judge:

Defendants’ motion to stay this lawsuit pending the outcome of compulsory arbitration
pursuant to sections 3 and 4 of the Federal Arbitration Act, (ECF No. 37), is GRANTED.
Defendants’ motion for attorneys’ fees and costs is DENIED without prejudice to renew at, or
after, arbitration.

The Clerk of Court is directed to close the motion and this case.

Dated: March 23, 2021
New York, New York

SO ORDERED.

EPRGE B. DANIELS
ITED STATES DISTRICT JUDGE

 

 
